United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1980
                                  ___________

George Andrew Vaughn,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the District
                                        * of Minnesota.
George W. Bush, United States           *
President; Attorney General, United     *      [UNPUBLISHED]
States Department of Justice; State of *
Minnesota; Minnesota Department of *
Corrections,                            *
                                        *
             Appellee.                  *
                                   ___________

                            Submitted: August 5, 2005
                               Filed: August 11, 2005
                                ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Minnesota inmate George Andrew Vaughn appeals the district court’s*
dismissal of Vaughn's civil rights action with prejudice under 28 U.S.C. 1915A.
Having carefully reviewed the record de novo, we agree with the district court that

      *
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.
Vaughn’s action was barred by issue and claim preclusion. See Canady v. Allstate
Ins. Co., 282 F.3d 1005, 1014-16 (8th Cir. 2002) (elements of issue and claim
preclusion). Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                      -2-